DETAILED ACTION
1.	This is in response to communications 07/25/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancellation of claims and Rejoinder of claims:
1) Applicant’s election (dated 01/21/2022) without traverse of species I in the reply of Restriction Requirement is  acknowledged. 
The application is being amended as follows: 
Claims 22-27 are canceled. 
See above. See also Remarks filed 07/25/2022, page 8.
2) Upon updated search and reconsideration, claims 15-21 were found allowable. Upon updated search and reconsideration, restriction requirement on claims 15-21 is being withdrawn. See MPEP 821, 821.01 and 821.04. 
The application is additionally being amended as follows: 
Rejoinder is hereby being performed  on claims 15-21.
See above. See also Remarks filed 07/25/2022, page 8 and Remarks filed 01/21/2022 pages 1-2.
Summary of EA: Claims 1-2, 4-21 are being considered for allowance after cancellation and rejoinder via EXAMINER’S AMENDMENT.

Allowable Subject Matter
2.	Claims 1-2, and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Wang (US 2010/0182840 A1) and Kim (US 9,659,665 81). are the closest prior art of record but they do not teach all the limitations of the claim 1 (and dependent claims 2, 4-21) as indicated in allowable subject matter (and incorporated in current amendment).
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 07/25/2022, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). Specially, since prior art of record do not teach limitations of independent claims.
Based on previous amendments and arguments, all other spec objections are withdrawn. Any other rejections, objections withdrawn (if applicable) and the application is in condition for allowance as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825



/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825